661 So. 2d 28 (1994)
Allen J. SEYMOUR, Appellant,
v.
Michele L. SEYMOUR, Appellee.
No. 93-03526.
District Court of Appeal of Florida, Second District.
December 28, 1994.
David M. Wall, Clearwater, for appellant.
Marla J. Rosin, Tampa, for appellee.
DANAHY, Acting Chief Judge.
The husband raises three issues in his appeal from the final judgment of dissolution of marriage. We affirm on the first two issues and deny review of the third issue.
As to the first and second issues raised by the appellant, we believe the trial court's conclusions were supported by its findings of fact.
The third issue challenges that part of the final judgment of dissolution of marriage which states that the wife is entitled to reasonable attorney's fees. The judgment does not set the amount of such fees. Recently, this court aligned itself with the other district courts of appeal, adopting the rule that an order which only determines the right to attorney's fees without setting the amount is a nonappealable nonfinal order. McIlveen v. McIlveen, 644 So. 2d 612 (Fla. 2d DCA 1994).
Affirmed in part and review denied in part.
THREADGILL and QUINCE, JJ., concur.